Citation Nr: 9930901	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-15 195	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1970.  
He died on July [redacted], 1996.  The appellant is his widow.  
This appeal arises out of Supplemental Statements of the Case 
issued by the RO in May 1997 and August 1997.  In July 1996, 
the appellant filed an application for DIC benefits.  In an 
August 1996 rating decision, the RO denied service connection 
for the cause of the veteran's death.  In a September 1996 
statement, the appellant expressed her disagreement with the 
August 1996 rating decision.  The RO initially construed her 
statement as a Notice of Disagreement and issued a Statement 
of the Case in October 1996.  There was no appeal of the 
October 1996 Statement of the Case denying service connection 
for the cause of death.  In November 1996, her representative 
indicated in a statement that the appellant was actually 
asserting a claim for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 (West 1991).  In a May 1997 
Supplemental Statement of the Case, the RO denied entitlement 
to benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
for the cause of the veteran's death.  The appellant was 
accorded an RO hearing in August 1997, and a transcript of 
that hearing is included in the record.  In an August 1997 
Supplemental Statement of the Case, the RO hearing officer 
denied entitlement to DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151.  

In November 1991, in another case, the United States Court of 
Appeals for Veterans Claims (Court) invalidated 38 C.F.R. 
§ 3.358(c)(3) (1991), part of the regulation 

applicable to cases involving claims under 38 U.S.C.A. 
§ 1151.  Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The 
Court's decision was affirmed by the United States Court of 
Appeals for the Federal Circuit  (Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993)) and then by the United States Supreme 
Court (Brown v. Gardner, 115 S.Ct. 552 (1994)).  

Thereafter, the Secretary of VA sought an opinion from the 
Attorney General of the United States as to the full extent 
to which benefits were authorized under the decision of the 
United States Supreme Court.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358(c)(3), in order to conform 
the regulation to the decision of the United States Supreme 
Court.  Accordingly, questions of negligence or accident are 
not for consideration in this appeal.  


FINDINGS OF FACT

1.  The veteran is shown by the death certificate to have 
died on July [redacted], 1996, due to multi-system organ 
failure as a result of end stage liver disease, as a 
consequence of Hepatitis C.  

2.  The veteran was hospitalized in a VA medical facility 
from June 5, 1996 until his death for treatment of end-stage 
liver disease secondary to Hepatitis C; including 
consideration of whether a liver transplant should be done.  

3.  Complications developing from the veteran's medical 
treatment during the terminal period of his VA 
hospitalization contributed to his death by multi-system 
organ failure.  



CONCLUSION OF LAW

Dependency and indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 are warranted.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358(c)(3) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A VA hospital discharge summary, covering the veteran's 
hospitalization at the VA Medical Center in Durham, North 
Carolina (Durham VAMC) from May 1, 1996 to May 11, 1996, 
reported his medical history as including, chronic liver 
disease secondary to Hepatitis C infection.  The veteran had 
previously been evaluated at the VA Medical Center in 
Columbia, South Carolina (Columbia VAMC) for a liver 
transplant.  

A VA hospital discharge summary, covering the veteran's 
hospitalization at the Columbia VAMC from May 15, 1996 to May 
22, 1996, reported diagnoses at discharge including, end-
stage liver disease, chronic Hepatitis C, and chronic 
ascites.  It was noted that he had been accepted for liver 
transplant evaluation at the VA Medical Center in Pittsburgh, 
Pennsylvania (Pittsburgh VAMC).  

The veteran was hospitalized at Pittsburgh VAMC from June 5, 
1996 until his death on July [redacted], 1996.  A hospitalization 
summary noted that, the veteran was listed for liver 
transplantation and again began to develop ascites on July 1, 
1996.  Prior to large-volume paracentesis, he was given 
platelets and had a severe reaction, requiring elective 
intubation in the intensive care unit.  The veteran developed 
what appeared to be adult respiratory distress syndrome 
(ARDS) over the next several days, which began with a right 
upper lobe infiltrate that was thought to be consistent with 
a probable aspiration episode.  A bronchoalveolar lavage was 
performed, but only scant colonies of Staphylococcus aureus 
and Pseudomonas were obtained.  The veteran was placed on 
broad spectrum coverage for this, and rallied over the next 
week, with significant improvements, maintenance of renal 
function, and no appreciable change in bilirubin.  In the 
last four days prior to the veteran's demise, he developed 
hemodynamic instability requiring pressor agents.  He 
eventually became anuric and serum bilirubin began to rise.  
Computer tomography (CT) scans of the abdomen did not reveal 
any obvious collections or anything consistent with 
pancreatitis.  Repeat cultures were unremarkable.  However, 
the veteran had what appeared to be a picture of overwhelming 
sepsis with multiple systems organ failure and rapidly 
evolving ARDS again.  Serum bilirubin began to rise.  
Eventually, with high doses of pressors and non-escalation of 
his support, the veteran expired.  The examiner opined that 
the most probable cause of death was sepsis of multiple 
systems organ failure in a setting of advanced liver disease.  
An autopsy was not performed.  The diagnoses contained in the 
VA hospital summary included a severe transfusion reaction.  

The death certificate indicated that the veteran died on 
July [redacted], 1996, at the Pittsburgh VAMC.  The immediate 
cause of death was multi-system organ failure due to end stage 
liver disease, as a consequence of Hepatitis C.  

In a November 1996 statement, the appellant indicated that 
she had accompanied the veteran to the Pittsburgh VAMC for a 
liver transplant 17 days prior to his death.  She asserted 
that, on July 1, 1996, a catheter was inserted to drain 
ascites.  The veteran was given platelets at approximately 
the same time.  He had a reaction from the platelets and 
experienced difficulty breathing, so he was transferred to 
the intensive care unit and placed on a respirator.  The 
appellant recalled that the veteran was able to sit up and 
talk, but he sounded congested, seemed to be weak, and 
required the use of oxygen.  Two days later, the veteran was 
again placed on a respirator and physicians believed he had 
developed ARDS.  The appellant indicated that, from July 5, 
1996 until his demise, the veteran's condition deteriorated.  
She contended that, a CT scan on July 15, 1996 showed a hole 
in his lung.  A pulmonary catheter was subsequently inserted 
to drain fluid from his lung.  The day prior to the veteran's 
death, the appellant reported she was told by a VA physician 
that the veteran was very sick and was not going to get 
better.  

In a January 1997 letter to the RO, the director of the 
Pittsburgh VAMC indicated that the veteran had a severe 
reaction to a blood transfusion on July 1, 1996.  

In a March 1997 letter, the assistant chief of liver 
transplant surgery at the Pittsburgh VAMC indicated that the 
veteran had been very ill with advanced liver disease.  He 
developed an overwhelming infection which was thought to be 
secondary to pneumonia.  This resulted in ARDS and 
eventually, multi-system organ failure.  The physician 
indicated that a pneumothorax, which developed while the 
veteran's breathing was being assisted with mechanical 
ventilation, was secondary to barotrauma.  The physician 
explained that the pneumothorax was secondary to high peak 
ventilation pressures; this was not thought to be an uncommon 
complication of ventilatory support in this setting.  The 
pneumothorax required drainage, but the veteran eventually 
succumbed to infection.  

In an August 1997 RO hearing, the appellant testified that 
the veteran had not had any problems with his lungs prior to 
his hospitalization at the Pittsburgh VAMC.  She indicated 
that he underwent catheter draining of ascites from his 
abdomen and an attempt was also made to increase his 
platelets.  Complications developed and the veteran was 
transferred to intensive care.  The appellant recalled that 
the veteran's condition worsened until he died on the day 
after a tube was inserted to aid him with breathing.  

In a June 1998 statement, the appellant asserted that an 
opening in the veteran's lung was created by VA medical 
personnel and was undetected for 15 days, during which time 
his condition grew worse.  She contended that the hole in the 
veteran's lung caused or contributed to his death.  

Analysis

In pertinent part, 38 U.S.C.A. § 1151 provides that, where 
any veteran shall have sustained an injury, or an aggravation 
of an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991).  

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides in pertinent part that, in determining if additional 
disability exists, the beneficiary's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether such additional disability results 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(b),(c)(1).  38 C.F.R. § 3.358(c)(3) (1999) provides 
that compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  

In this case, VA hospital clinical records reveal, among 
other things, that the veteran had a severe reaction to a 
blood transfusion and other respiratory distress on or about 
July 1, 1996.  The January 1997 letter from the director of 
the Pittsburgh VAMC confirmed the veteran's severe reaction 
to a blood transfusion.  Additionally, the March 1997 letter 
from the Pittsburgh VAMC assistant chief of liver transplant 
surgery indicated that, during VA medical treatment, 
including assisted breathing, the veteran developed an 
overwhelming infection which was thought to be secondary to 
pneumonia.  The pneumothorax required drainage, but the 
veteran eventually succumbed to infection.  Based on the 
foregoing medical evidence, the Board concludes that the 
veteran died due, in part, to complications arising out of VA 
medical treatment.  The Board stresses that negligence is not 
shown in the records of VA medical treatment, but as noted 
above, a finding of negligence is not required.  What is 
required is that VA medical treatment yield results that were 
not certain or intended to develop and were clearly a 
material factor in the veteran's death.  The complications 
which developed in connection with VA medical treatment of 
the veteran were not intended or certain to develop and were 
clearly a material factor in his death.  Accordingly, the 
claim of entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) should be 
granted.  



ORDER

Dependency and indemnity compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) are granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

